Citation Nr: 1518939	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for Posttraumatic Stress Disorder (PTSD). 

2. Entitlement to an increased rating for recurrent thrombophlebitis, with stasis dermatitis and varicose veins, left leg. 

3. Entitlement to service connection for actinic keratosis, claimed as skin cancer on forehead. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1961 to June 1987.  

These matters comes before the Board of Veterans' Appeals (Board) from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of service connection for an increased rating for his PTSD and recurrent thrombophlebitis, and his claim of service connection for skin cancer.

A review of the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system was conducted.  


FINDINGS OF FACT

On March 31, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew all the claims on appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue regarding an increased rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the issue regarding an increased rating for recurrent thrombophlebitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the issue regarding service connection for skin cancer have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, in a March 31, 2015 statement, requested to withdraw all issues on appeal.  The issues withdrawn include (1) entitlement an increased rating for service-connected PTSD, (2) entitlement to an increased rating for service-connected recurrent thrombophlebitis of the left leg, and (3) entitlement to service connection for skin cancer. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an increased rating for PTSD is dismissed.  

Entitlement to an increased rating for recurrent thrombophlebitis, with stasis dermatitis and varicose veins, left leg, is dismissed. 





Entitlement to service connection for actinic keratosis, claimed as skin cancer on forehead, is dismissed.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


